This was a suit by Delaney against Cain for commissions alleged to be due for certain services rendered. Upon trial before a jury, verdict and judgment was rendered in favor of the appellee in the sum of $290.25.
Rule 25 for the government of the Courts of Civil Appeals (142 S.W. xii) provides that an assignment of error must refer to that portion of the motion for a new trial in which the error is complained of. None of the assignments comply with this provision of the rule. They will therefore not be considered. Railway Co. v. Ledbetter, 153 S.W. 646; Nunn v. Veale, 149 S.W. 758; Murphy v. Earl, 150 S.W. 486; Tiefel v. Maxwell, 154 S.W. 319; Railway Co. v. Gray, 154 S.W. 229; Imperial Irrigation Co. v. McKenzie, 157 S.W. 751, and Konz v. Henson, 156 S.W. 593; the last two cases cited having been recently decided by this court and not yet officially reported.
The last assignment of error reads as follows: "The trial court erred in overruling and refusing to sustain defendant's motion for a new trial." Under numerous decisions this assignment is not entitled to consideration for the further reason that it is too general.
A number of the assignments cannot be considered for the further reason that they are not true copies of the originals appearing in the record. Mount Franklin, etc., v. May, 150 S.W. 756; Biggs v. Miller, 147 S.W. 632; Horseman v. Coleman County, 57 S.W. 304; Martin v. Bank, 102 S.W. 131; Alexander v. Bowers, 79 S.W. 342; Railway Co. v. Adams,55 Tex. Civ. App. 245, 118 S.W. 1155; Fessinger v. El Paso Times Co., 154 S.W. 1171, and Imperial Irrigation Co. v. McKenzie, 157 S.W. 751; the last two cited cases having been recently decided by this court.
No fundamental error appearing, the judgment is therefore affirmed.
McKENZIE, J., did not sit in this case.